Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Claims 1-20 are pending in the instant application.
Claims 9, 10 are withdrawn, as being drawn to a non-elected species.
Claims 1-8, 11-20 are examined herewith. 
Priority
This application claims the benefit of U.S. Provisional Patent Application 62/806,439, filed on 15 February 2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 March 2020 and 22 November 2021 are acknowledged and considered.
Election/Restrictions
Applicants’ election without traverse of documented coronary artery disease as the patient population; the election of risk of unstable angina as the specific risk to be reduced; the election of ethyl icosapentaenoate as the specific EPA or derivative thereof, and the election of atorvastatin as the specific statin to be administered in the method, for initial examination, in the reply filed on 22 November 2021, is acknowledged. Claims 1-8, 11-20 read on the elected species. Claims 9, 10 are withdrawn, as being drawn to a non-elected species.
Since the election was made without traverse, the requirement for restriction/election is herein maintained and is made final.



Claim Rejections- 35 USC 112
 	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

  	Claims 1-8, 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding independent claim 1, and claim 18, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 11 is indefinite because it recites “25% reduction in cardiovascular death”. Since a subject can only die once, it is unclear how a medication can decrease a subject’s death by 25%. Furthermore, what is being compared in claim 11, and what is the reference/standard used for comparison? Claim 11 depends on claim 1; claim 1 is drawn to reducing risk of CV death […] in 
Appropriate clarification of the claim language is required.	


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
s 1-8, 12-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Soni, P. (US 2015/0157592, cited in IDS).
Soni teaches a method of reducing a risk of cardiovascular death, myocardial infarction, stroke, coronary revascularization, and/or unstable angina [0031] in a subject on stable statin therapy [0048], the method comprising administering to the subject a pharmaceutical composition comprising about 4 g of ethyl icosapentate (alternative name eicosapentaenoic acid ethyl ester) per day [0059].
Soni teaches (Examples, [0078]-[0083]) administration of AMR101 (alternative names ethyl icosapentate, eicosapentaenoic acid ethyl ester), which is the instant elected species of EPA derivative, in an amount of 4 g /day, to patients on statin therapy, as in instant claim 1, with established cardiovascular disease, as in instant claim 8, and established hypertriglyceridemia TG>= 200 mg/dL and <500 mg/dL, as in instant claims 6, 7. 
Soni evaluates the efficacy of 4 g daily AMR101 in preventing the occurrence of a first major cardiovascular event which is cardiovascular death, nonfatal myocardial infarction, nonfatal stroke, coronary revascularization, unstable angina in the patient, which is consistent with a  method of reducing a risk of cardiovascular death, myocardial infarction, stroke, coronary revascularization, and/or unstable angina in said patient.
Soni teaches that the pharmaceutical composition is administered to the subject as 4 capsules per day [0388], as in instant claim 12, for up to 4.75 years ([0387]), which satisfies the limitations in instant claims 13-16. Soni also teaches administration for about 5 years or more than about 5 years [0032], as in instant claim 17.
Soni teaches [0059] that the pharmaceutical composition administered 4 g/day comprises at least 96% by weight eicosapentaenoic acid ethyl ester, as in instant claim 18.

Since Soni teaches administration of the very same composition, namely a combination of ethyl icosapentate 4 g/day and statin, to the very same patient population, for the same length of treatment, said composition, upon administration, will elicit the same effect on the plasma/serum EPA, DHA or DPA levels in said patients. 
As such, a method of instant claims 1-8, 12-18 is anticipated by Soni.

Claims 1-8, 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhatt et al. (N Engl J Med 2019, 380 (1), 11-22, published November 10, 2018, cited in IDS).
Bhatt teaches (page 11, Methods, also Figure 4) a method of reducing a risk of cardiovascular death, myocardial infarction, stroke, coronary revascularization, and/or unstable angina in a subject on stable statin therapy, the method comprising administering to the subject a pharmaceutical composition comprising about 4 g of icosapent ethyl (alternative names ethyl icosapentate, eicosapentaenoic acid ethyl ester, AMR101) per day.
Bhatt teaches (page 11, Methods) administration of icosapent ethyl, which is the instant elected species of EPA derivative, in an amount of 4 g /day, to patients on statin therapy, as in 
Bhatt teaches that the pharmaceutical composition is administered to the subject as 2 g twice daily, as in instant claim 12, for a median duration of 4.9 years, maxim 6.2 years (page 15, second paragraph), which is consistent with at least one patient being treated for 6.2 years, which satisfies the limitations in instant claims 13-17. 
Bhatt teaches that the pharmaceutical composition administered 4 g/day comprises at least 96% by weight eicosapentaenoic acid ethyl ester, as in instant claim 18.
With respect to the limitations “increase serum EPA levels to at least 115 mg/L” in claim 1, “increase serum EPA levels to at least 180 mg/L” in claim 2, “increase serum plasma DPA levels” in claims 3, 4, “does not exhibit a change in serum/plasma DHA levels” in claim 5, the ability to increase EPA or DPA serum/plasma levels in a subject upon administration is an inherent property of the ethyl icosapentate composition. In this case, increase serum/plasma levels of EPA or of DPA is inherently associated with treatment of a subject by administering ethyl icosapentate and statin. Therefore, practicing the method of Bhatt would inherently practice the method herein claimed.
Since Bhatt teaches administration of the very same composition, namely a combination of ethyl icosapentate 4 g/day and statin, to the very same patient population, for the same length of treatment, said composition, upon administration, will elicit the same effect on the plasma/serum EPA, DHA or DPA levels in said patients. 
As such, a method of instant claims 1-8, 12-18 is anticipated by Bhatt.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Soni, P. (US 2015/0157592, cited in IDS), in view of Bays et al. (Prostaglandins and other Lipid Mediators, 2016, 125, 57-64, cited in PTO-892).

Soni teaches (Examples, [0078]-[0083]) administration of AMR101 (alternative names ethyl icosapentate, eicosapentaenoic acid ethyl ester), which is the instant elected species of EPA derivative, in an amount of 4 g /day, to patients on statin therapy, as in instant claim 1. 
Since Soni teaches administration of the very same composition, namely a combination of ethyl icosapentate 4 g/day and statin, to the very same patient population, said composition, upon administration, will elicit the same effect on the plasma/serum EPA, or DPA levels in said patients. 
Soni does not teach the baseline plasma/serum EPA levels in the subject, as in instant claim 19, or the DPA baseline plasma levels in the subject, as in instant claim 20.

Bays (Prostaglandins and other Lipid Mediators, 2016, 125, 57-64) teaches (Table 2, column ANCHOR Icosapent ethyl 4 g/day, lines Total plasma EPA levels line Baseline, line EOT (end of treatment)) that the EPA plasma levels in subjects (ANCHOR patients) at high risk for cardiovascular disease and on a stable dose of statin therapy (page 58, right column, first paragraph) treated with 4 g/day icosapent ethyl is 28.1 mg/L (mean SD (18.8)), which is close to 26 mg/L in instant claim 19, and the end of treatment (12 weeks) plasma EPA levels is 182.6 mg/L, which satisfies the limitations in instant claims 1, 2.

As such, claims 1, 2, 19, 20 are rejected as prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 11-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent 10,555,924 (cited in IDS).
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-7 of U.S. Patent 10,555,924 render obvious the instant claims.
Claims 1-7 of U.S. Patent 10,555,924 are drawn to a method of reducing risk of unstable angina in a subject with established cardiovascular disease, the method comprising administering to the subject 4 g of ethyl icosapentate per day for a period effective to reduce risk of unstable 
The method of claims 1-7 of U.S. Patent 10,555,924 overlaps with the instantly claimed method, which includes reducing risk of unstable angina; the patient population in instant claims overlaps with the patient population at least of claims 6, 7 in U.S. Patent 10,555,924 (patients with established CVD on statin therapy); both methods comprise administering the same drug, ethyl icosapentate, in the same daily dose 4g /day.
As such, instant claims 1-8, 11-20 are rendered obvious by claims 1-7 of U.S. Patent 10,555,924.

Claims 1-8, 11-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent 10,555,925 (cited in IDS).
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-6 of U.S. Patent 10,555,925 render obvious the instant claims.
Claims 1-6 of U.S. Patent 10,555,925 are drawn to a method of reducing risk of stroke in a subject with established cardiovascular disease, the method comprising administering to the subject 4 g of ethyl icosapentate per day for a period effective to reduce risk of stroke; claim 6 recites that the patient is on statin therapy; claim 2 recites that the patient has triglyceride level of 135 mg/dL to 500 mg/dL.
The method of claims 1-6 of U.S. Patent 10,555,925 overlaps with the instantly claimed method, which includes reducing risk of stoke; the patient population in instant claims overlaps with the patient population at least of claim 6 in U.S. Patent 10,555,925 (patients with established 
As such, instant claims 1-8, 11-20 are rendered obvious by claims 1-6 of U.S. Patent 10,555,925.

Claims 1-8, 11-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent 10,568,861 (cited in IDS).
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-7 of U.S. Patent 10,568,861 render obvious the instant claims.
Claims 1-7 of U.S. Patent 10,568,861 are drawn to a method of reducing risk of cardiovascular death in a subject with established cardiovascular disease, the method comprising administering to the subject 4 g of ethyl icosapentate per day for a period effective to reduce risk of cardiovascular death; claim 6 recites that the patient is on statin therapy; claim 7 recites that the patient is on statin therapy and has triglyceride level of at least 135 mg/dL.
The method of claims 1-7 of U.S. Patent 10,568,861 overlaps with the instantly claimed method, which includes reducing risk of cardiovascular death; the patient population in instant claims overlaps with the patient population at least of claims 6, 7 in U.S. Patent 10,568,861 (patients with established CVD on statin therapy); both methods comprise administering the same drug, ethyl icosapentate, in the same daily dose 4g /day.
As such, instant claims 1-8, 11-20 are rendered obvious by claims 1-7 of U.S. Patent 10,568,861.


Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent 10,792,270 render obvious the instant claims.
Claims 1-9 of U.S. Patent 10,792,270 are drawn to a method of reducing risk of coronary vascularization in a subject with established cardiovascular disease, the method comprising administering to the subject 4 g of ethyl icosapentate per day for a period effective to reduce risk of coronary vascularization; claims 6, 7, 9 recite that the patient is on statin therapy; claims 7, 8 recite that the patient has triglyceride level of at least 135 mg/dL.
The method of claims 1-9 of U.S. Patent 10,792,270 overlaps with the instantly claimed method, which includes reducing risk of coronary vascularization; the patient population in instant claims overlaps with the patient population at least of claims 6, 7, 9 in U.S. Patent 10,792,270 (patients with established CVD on statin therapy); both methods comprise administering the same drug, ethyl icosapentate, in the same daily dose 4g /day.
As such, instant claims 1-8, 11-20 are rendered obvious by claims 1-9 of U.S. Patent 10,792,270.

For similar reasons, instant claims 1-8, 11-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent 10,894,028 (cited in IDS); over claims 1-9 of U.S. Patent 10,576,054 (Cited in IDS); over claims 1-16 of U.S. Patent 10,383,840 (cited in IDS); over claims 1-30 of U.S. Patent 10,278,935 (cited in IDS); over claims 1-20 of U.S. Patent 10,016,386 (cited in IDS); over claims 1-31 of U.S. Patent 9,918,955 (cited in IDS); over claims 1-30 of U.S. Patent 9,693,986 (cited in IDS); over claims 1-

Conclusion
Claims 1-8, 11-20 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.